DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 20 December 2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest detect that a data carrier signal from a circuit switched network is offline, the data carrier signal from the circuit switched network being offline while the circuit switched network is undergoing reconfiguration, and the data carrier signal from the circuit switched network being restored once the circuit switched network completes reconfiguration, as recited in independent claims 1, 11 and 19.

With regards to claims 1, 11 and 19, the closest prior art reference of record, Rieley et al. (US Patent 6,208,638), discloses set of switches are coupled to the circuit switched network for receiving the incoming call signals. Incoming call signal includes an inbound address which is the circuit destination address. Switch redirects an incoming call signal from one communication server to another if one of the line is bad or busy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472  
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472